It appearing to the Court that the second and third findings of fact made by the referee are not sufficiently explicit to enable the Court to determine whether the sum of $1,503.40 is derived (89)  from the cancellations and reinsurances placed by the plaintiffs *Page 149 
with companies in their office, within the meaning of the language used in the contract between the plaintiffs and the defendant, and there being a dispute as to whether there is any evidence to support the finding that the plaintiffs have returned the amount to the American Union Fire Insurance Company, it is ordered that the case be remanded, to the end that additional evidence may be heard, if so desired, and additional findings of fact be made.
Remanded.